Opinion of the Court by
Judge Peters:
It is shown by tbe weight of evidence that tbe sale of tbe land was not advertised as required in tbe judgment, and tbe sum bid for it was not more than one-fourth of its value; tbe under value at which it was bid off may be accounted for, on tbe ground that tbe time and place of tbe -sale were not known, and competition, prevented thereby; tbe court, therefore, correctly set aside tbe sale on exceptions filed by appellee before tbe same bad been confirmed.
By tbe mortgage of Travis to Glenn, tbe latter was invested with tbe title to tbe land subject to tbe lien of Murphy acquired by bis attachment. That mortgage was made ten months prior to tbe appellant’s petition, and even if it bad been made to prefer Glenn to other creditors, no petition bad been' filed by a creditor *510within the time prescribed by the act of 1856 1 V. R. S. p. 553, to bring it within the operation of that statute. Consequently Glenn’s right to be indemnified out of the land after Murphy was paid was superior to all other claims. Glenn had an interest in the matters in litigation in the- action of Murphy vs. Travis, and if not made a party by the plaintiff in that action, he had a right to come in by petition, and if the court had refused to order him to be made a party it would have been an error available for reversal in this court.
Sweeney & Stuart, for appellant.
Bay & Hardin, for appellee.
Wherefore, the judgment is affirmed.